DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

312 Amendment(s) and Claim Status
In the Amendment filed on March 23, 2021, claims 1, 2, 5, 9, 12, and 15 were amended to address typographical concerns, antecedent issues, conditional limitations (e.g., if then, when), and elements of the claimed limitations (e.g., at least one sensor, a plurality of sensors).  Claim 17 stands canceled and claims 1-16 have been presented for further consideration.

The proposed amendment filed on March 23, 2021, under 37 CFR 1.312 has been entered. The amendment does not modify the scope of the claims, and remains consist with the allowable subject matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
The notice of allowability presented on February 24, 2021 is maintained.  Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for monitoring and validating sensor based data, respective of fault and/or abnormal operating conditions, consistent with the limitations of independent claims 1, 9 and 15, wherein multi-physics probability modelling combined with sensor relationship modelling are employ to validate the consistency of absent and/or replaced data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119